Citation Nr: 0015492	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  89-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from July 1970 to 
February 1973 and from July 1986 to March 1988.  

The appellant's appeal regarding the claim for service 
connection for a pulmonary disorder came before the Board of 
Veterans' Appeals (Board) from rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to chronic obstructive pulmonary 
disease.  That issue was remanded by letter in August 1989 
for the purpose of consolidating issues per request by the 
appellant's representative, and was remanded by the Board in 
July 1992, March 1997, and April 1998 for additional 
development.  In a December 1999 Order, the United States 
Court of Appeals for Veterans Claims (Court) granted a Joint 
Motion for Remand, thereby vacating a February 17, 1999, 
decision by the Board in so far as it denied service 
connection for a pulmonary disorder and denied an evaluation 
greater than 30 percent for posttraumatic stress disorder 
(PTSD).  


REMAND

Review of the claims file reveals that the appellant 
submitted additional medical evidence to the Board since the 
Board last reviewed his claims in February 1999.  Because 
this additional evidence was submitted to the Board within 90 
days of the  transfer of the claims file to the Board by the 
Court, the provisions of 38 C.F.R. § 20.1304 are for 
consideration.  Any pertinent evidence submitted by the 
appellant or his representative, which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304, as well as 
any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's readjudication of the case.  
Rather, the appellant's representative has specifically 
requested that the claims file be returned to the RO to have 
a medical person review the new evidence with regard to the 
appellant's claims.  Moreover, the additional medical 
evidence is pertinent to the appellant's claim of entitlement 
to an increased evaluation for PTSD.  Accordingly, the 
appellant's case requires a REMAND of his claims to the RO 
for the following action:  

1.  The RO should arrange for a psychiatrist 
not previously associated with the appellant's 
claims to review the claims file regarding the 
claim for an increased evaluation for PTSD.  He 
should be requested to express an opinion as to 
the degree of disability currently manifested 
by the PTSD, under both the old and new 
criteria of Diagnostic Code 9411.  He should 
indicate whether the evidence demonstrates 
different degrees of impairment since service 
connection was granted for PTSD, and if so, the 
periods of time that correspond to each 
different degree of disability.  He should 
provide complete rationale for all conclusions 
reached.  

2.  The RO should ask that the pulmonary 
specialist that reviewed the file in September 
1998 give his opinion, per the Joint Motion for 
remand, specifically whether the lung disorder 
which preexisted the second period of service 
underwent a clinically ascertainable increase 
in severity during the second period of 
service. While we note that the specialist 
stated in his earlier opinion that there was no 
evidence that the second period of service 
significantly altered his pulmonary function 
test findings, it is necessary that he state 
whether there was a clinically ascertainable 
increase in severity over the baseline of 
disability that existed before he entered the 
second period of service.




3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


